Citation Nr: 0111432	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-23 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased evaluation for post operative 
herniated nucleus pulposus with muscle involvement of the 
right leg and sensory loss in both lower extremities 
currently rated as 60 percent disabling.

2. Entitlement to an increased evaluation for diabetes 
mellitus currently rated as 20 percent disabling.

3. Entitlement to a compensable evaluation for bilateral high 
frequency hearing loss.

4. Entitlement to a compensable evaluation for bilateral 
inguinal herniorrhaphy.



REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1946 to May 1949, 
and from March 1950 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) that increased the veteran's disability 
evaluation for his lumbar spine disorder to 60 percent, but 
denied increased ratings for the veteran's other service-
connected disabilities.  Subsequently, in an October 1999 
rating decision, the RO increased the veteran's evaluation 
for his service-connected diabetes mellitus from 10 to 20 
percent, effective from August 6, 1999.  As the 20 percent 
rating is not the highest evaluation possible for this 
disability, this issue remains on appeal for an increased 
rating in excess of 10 percent prior to August 6, 1999, and 
an increased rating in excess of 20 percent on and after 
August 6, 1999. See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. The veteran's service-connected low back disorder is 
manifested by morning back stiffness and localized back 
pain without radiation, and absent right ankle jerk.

2. The veteran has not submitted evidence tending to show 
that his service-connected low back disorder is unusual, 
requires frequent periods of hospitalization or causes 
unusual interference with work other than that 
contemplated within the schedular standards.  

3. The veteran's service-connected diabetes mellitus prior to 
August 6, 1999, was manifested primarily by the need for 
restricted diet.

4. The veteran's diabetes mellitus is manifest by the need 
for restricted diet and oral agents since August 6, 1999; 
the requirement for insulin or restriction of activities 
due to his diabetes is not shown.

5. The veteran's hearing acuity is manifested by an average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz 
(Hz) of 49 decibels (dB) in the right ear and 46 dB in the 
left ear, with speech discrimination ability of 94 percent 
correct in the right ear and 88 percent correct in the 
left ear.

6. There is no evidence of recurrence of the veteran's 
bilateral hernia.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 60 percent for 
post operative herniated nucleus pulposus, L5-S1, with 
muscle involvement of the right leg and sensory loss in 
both legs, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5293 (2000).

2. The criteria for an evaluation greater than 10 percent 
prior to August 6, 1999, for service-connected diabetes 
mellitus are not met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, § 4.119, Diagnostic Code 7913 (2000).

3. The criteria for an evaluation greater than 20 percent on 
and after August 6, 1999, for service-connected diabetes 
mellitus are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4, § 4.119, Diagnostic Code 7913 (2000).

4. The criteria for a compensable evaluation for bilateral 
hearing loss have not been met, under the rating criteria 
in effect prior to, or on and after June 10, 1999.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Codes 6100-6110 
(1998 and 2000).

5. The criteria for a compensable evaluation for bilateral 
inguinal herniorrhaphy have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Procedural Review

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With regard to the 
increased rating claims, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
under that law have been fulfilled.  

The RO has met its duty to assist the veteran in the 
development of his claims under the VCAA.  By virtue of the 
Statement of the Case issued in November 1999 during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claims.  Moreover, 
the veteran was also informed in several letters during the 
pendency of this appeal of the information he should provide 
the VA as to treatment of his service-connected disabilities.  
Such letters include the letters dated in December 1998, 
requesting information so that the RO could obtain records of 
medical treatment, the award letter dated in January 1999, 
and the letter dated in October 1999, again requesting 
information as to any additional treatment the veteran had 
received for his service-connected disabilities.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The discussions in the 
rating decision, SOC, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate these claims, and complied with VA's 
notification requirements.  With regard to the duty to 
assist, the veteran has been afforded thorough VA 
examinations, to include diagnostic studies and laboratory 
tests.  The veteran has submitted written statements as to 
the severity of his symptoms.  Private medical records have 
also been obtained from all identified sources.  There is no 
indication that there are any pertinent VA or private 
treatment records which the RO has not obtained.  Thus, the 
Board finds that the duty to assist is satisfied.

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


Increased rating claims

The veteran contends that he is entitled to higher 
evaluations than those currently assigned for each of his 
service-connected disabilities on appeal  Under the 
applicable criteria, disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  When a 
question arises as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

With regard to the veteran's claim for an increased rating 
for his lumbar spine disability, The United States Court of 
Appeals for Veterans Claims (Court) (formerly the United 
States Court of Veterans Appeals) has considered the question 
of functional loss as it relates to the adequacy of assigned 
disability ratings.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that it is not enough for 
an examiner to state a range of motion.  Rather, 38 C.F.R. § 
4.40 requires consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 38 
C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  38 
C.F.R. § 4.10.

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

Post operative herniated nucleus pulposus of the lumbar 
spine, at L5-S1, with muscle involvement of the right leg and 
sensory loss in both lower extremities

The veteran was awarded service connection by rating action 
dated in June 1970 and assigned a 20 percent rating for this 
disability under Diagnostic Code 5293.  This 20 percent 
rating was continued for many years.

In November 1998, the veteran submitted a claim for increased 
evaluation of this disability.  Private hospital records and 
medical reports from Dr. M. W. Lowry, indicate that he had a 
sudden onset of severe back pain in July 1998.  Conservative 
measures provided no relief.  Thereafter, he underwent lumbar 
hemilaminectomy at level L3-4 on the left.  At the time of 
surgery, an extruded disc fragment was found and was removed, 
and a diskectomy was performed.  Following surgery, the 
veteran experienced some relief immediately and gradual 
improvement up to discharge.  

Report of VA orthopedic examination conducted in December 
1998, indicated that the veteran underwent a second lumbar 
laminectomy at a private hospital in July 1998.  He currently 
complained of pain with lifting and stiffness in the morning.  
He had no numbness or tingling in either lower extremity and 
no sphincter dysfunction.  On physical examination, he was 
observed to have a normal gait.  He stood erect with no 
scoliosis.  Range of motion of the lumbar spine was recorded 
at 40 degrees flexion, 20 degrees extension, 20 degrees 
bilateral lateral bending.  Straight leg raising did cause 
low back pain at 45 degrees bilaterally without sciatica.  
Deep tendon reflexes were active in the knees and absent in 
the ankles bilaterally.  He walked on his heels and toes 
without difficulty.  He could squat and rise without 
assistance.  The examiner detected no motor weakness or 
sensory deficit in the legs.  X-rays showed marked narrowing 
of the L5-S1 disc with osteophyte formation and subchondral 
sclerosis.  He had osteophytes at all levels. The veteran was 
currently employed as the manager of a tire store.

Report of a VA neurological examination of the lower spine, 
also conducted in December 1998, indicated that since the 
surgery in July 1998, the severe pain the veteran had 
experienced previously had largely stopped.  He continued to 
have intermittent low back pain which no longer radiates.  He 
denied any sensory disturbances.  He complained of morning 
stiffness in the back and inability to perform heavy physical 
word.  On examination he had a well healed surgical scar of 
the back with no palpable tenderness and no muscle spasm 
present.  Straight leg raising tests were negative at 90 
degrees bilaterally.  Muscle strength was full and equal in 
both legs.  There was atrophy or vesiculation present.  
Sensory examination of the lower extremities was 
unremarkable.  The right ankle jerk was absent.  The 
veteran's gait was neurologically normal although when he 
first starts out he is a little bit stiff legged and protects 
his back.  The examiner concluded that from a neurological 
standpoint the only residual deficit of his service-connected 
lumbar spine disability, was the absent right ankle jerk and 
some localized back pain.

Private medical records dated in 1999, indicate that the 
veteran was found to have 90% stenosis of the left internal 
carotid artery secondary to atherosclerosis; he was 
hospitalized in April 1999, and underwent left carotid 
endarterectomy.  The hospital records also show diagnoses of 
chronic obstructive pulmonary disease and longstanding 
hypertension.

A medical report, dated in August 1999, from the veteran's 
private physician, noted hypertension under good control, 
status post left carotid endarterectomy, mild coronary artery 
disease, diabetes mellitus, and chronic obstructive pulmonary 
disease.  There was no reference to any complaint or finding 
as to the veteran's lumbar spine disability.  

In October 1999, the veteran submitted a written statement 
that he had no VA medical treatment; he requested that the VA 
complete his appeal. 

The veteran's service-connected lumbar spine disability is 
currently assigned a 60 percent rating under Diagnostic Code 
5293. Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  When severe, with recurring 
attack, with intermittent relief, a rating of 40 percent is 
provided.  When pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, a rating of 60 percent 
is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
The currently assigned 60 percent evaluation is the maximum 
evaluation provided under Diagnostic Code 5293.

To summarize, the appellant maintains that his current rating 
is not high enough for the amount of disability that his 
service-connected back disability causes him.  However, he 
has indicated a significant improvement in his pain with no 
radiation since the surgery in July 1998. Of course, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is the Board's determination that an increased schedular 
evaluation under Diagnostic Code 5293 is not possible because 
a 60 percent evaluation is already assigned to the 
appellant's service-connected back disability, which is the 
maximum evaluation under Diagnostic Code 5293.  In addition, 
the next higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5286, shows that a 100 percent rating is assignable when 
there is complete bony fixation (ankylosis) of the spine at 
an unfavorable angle with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  The Board observes that the 
evidence of record is negative for any complaints or findings 
of ankylosis of the lumbar spine.  Therefore, in light of the 
above, an evaluation in excess of 60 percent, under 
Diagnostic Code 5286, is not warranted.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected back disability, interference 
with the appellant's employment is foreseeable.  However, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Rather, it 
appears that the veteran's recent medical problems have been 
primarily with his nonservice-connected coronary artery 
disease and chronic obstructive pulmonary disease, rather 
than his service-connected low back disability.  

Thus, in light of the above, it is the Board's determination 
that the evidence of record does not reflect factors which 
take the appellant outside of the norm, or which present an 
exceptional case where his currently assigned 60 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

Accordingly, the veteran's claim for an increased evaluation, 
in excess of 60 percent, is denied.

Diabetes mellitus

The veteran's diabetes was first diagnosed in service, and 
service connection was established by means of a May 1970 
rating decision.  It was noted that the veteran's diabetes 
was controlled by diet alone, and a 10 percent disability 
rating was established.

On VA rating examination in December 1998, the veteran 
reported that he had never been placed on any medication for 
his diabetes mellitus but followed a 2100 calorie diet.  He 
also stated that his weight had been stable.

A private medical record, dated August 1999, noted that the 
veteran was prescribed Amaryl for his diabetes.  Thereafter, 
the veteran submitted a written statement dated October 1999, 
in which he indicated that he continued to take Amaryl, 2mm, 
once a day for his diabetes mellitus.

The RO, in a rating decision dated October 1999, increased 
the veteran's disability evaluation for diabetes mellitus 
under the rating criteria of Diagnostic Code 7913 from 10 to 
20 percent, effective August 6, 1999.

Under Diagnostic Code 7913, a 10 percent rating is assigned 
when diabetes is manageable by restricted diet only.  A 20 
percent rating is assigned when diabetes requires insulin and 
a restricted diet, or hypoglycemic agent and a restricted 
diet.  Diabetes that requires insulin, restricted diet, and 
regulation of activities is evaluated as 40 percent 
disabling.  Diabetes that requires insulin, a restricted 
diet, and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalization per year, or twice a month visits to a 
diabetic care provider; plus complications that would not be 
compensable if separately evaluated, is rated as 60 percent 
disabling.  Diabetes mellitus is evaluated as 100 percent 
disabling when it requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalization per year, 
or weekly visits to a diabetic care provider; plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  A note to 
this Diagnostic Code further states that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.

The recent private treatment report reflects that the 
veteran's diabetes mellitus is being treated with doses of 
Amaryl since August 6, 1999.  The RO has duly assigned a 20 
percent rating in recognition of this medication.  However, 
there is no competent evidence in the file that the veteran's 
diabetes mellitus has led to any limitation or restriction of 
activities, nor has the veteran contended such.  It is noted 
that the most recent VA examiner noted that the veteran 
denied taking any prescribed medications as well as any 
symptoms or weight fluctuation due to diabetes.  There was no 
indication that the veteran was on any restrictive activity 
due to his diabetes mellitus.  Accordingly, the criteria for 
a rating greater than 10 percent prior to August 6, 1999, and 
20 percent from August 6, 1999, are not met.  

Thus the Board concludes that the preponderance of the 
evidence is against the claim; consequently, the claim for an 
increased evaluation is denied.

Bilateral hearing loss

In the instant case, the veteran's service-connected 
bilateral hearing loss disability has been noncompensably 
rated since June 1970.

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

In this regard, a recent opinion of the VA Office of General 
Counsel held that when a provision of the VA Rating Schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  It may be necessary for the Board to separately 
apply the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable, unless it is clear from a 
facial comparison of both versions that one version is more 
favorable.  If the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C. § 5110(g), which provides that VA may, 
if warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
VAOPGCPREC 03-2000 (Apr. 10, 2000).

In the instant case, the RO did have the opportunity to 
evaluate the veteran's claim under the new regulations. 
Although there were some substantive changes in the new 
regulations, the criteria for assigning disability ratings 
for defective hearing remained the same.  The frequencies 
used for the evaluation of hearing loss, the percentage of 
speech discrimination used for the evaluation of hearing 
loss, and the tables used to determine the level of hearing 
impairment and the disability evaluation of each level of 
hearing impairment were not changed. As the Court has noted 
in a prior decision, disability ratings for defective hearing 
are still derived from a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The Board also notes that the veteran has been afforded the 
hearing tests required by the new regulations, and these were 
used by the RO in the evaluation of his claim.  Therefore, 
the Board is able to evaluate this claim under the new 
regulations without prejudice to the veteran, and will 
proceed with consideration of the appeal.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2000).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(b) (2000).

The veteran was afforded a VA audiological examination on 
December 1998.  He had pure tone thresholds of 20, 40, 65, 
and 70 decibels for the right ear at the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  The pure tone thresholds for the 
left ear were 15, 40, 65 and 65 decibels at the same 
frequencies.  The average pure tone threshold for the right 
ear was 49 decibels, and speech discrimination was 94 
percent.  The average pure tone threshold for the left ear 
was 46 decibels, and speech discrimination was 88 percent.

Under the criteria in effect prior to, or on and after June 
10, 1999, the December 1998 VA audiometric test reflects 
level "I" hearing of the right ear, and level "II" hearing 
for the left ear.  When applied to the tables within the 
regulations, this merits a zero percent evaluation.  38 
C.F.R. § 4.85, Code 6100 (1998 and 2000).  Therefore, the 
preponderance of the evidence is against the veteran's claim.  
The revised criteria are more liberal to the extent that they 
allow use of an alternative Table for purposes of exceptional 
patterns of hearing loss.  See 38 C.F.R. § 4.86.  However, 
the veteran's hearing loss does not fit either exceptional 
pattern and the revised criteria are not applicable to his 
case.

The veteran's contention that his overall hearing acuity has 
decreased is certainly credible.  An appellant is credible to 
testify as to factual matters, such as what symptoms he is 
manifesting at a given time.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The veteran is not 
shown to have a compensable hearing impairment under either 
version of the hearing impairment regulations.  Hence, 
entitlement to a compensable schedular evaluation for 
bilateral hearing loss is not demonstrated.

It is noted that the RO considered whether referral of this 
claim for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) was warranted, but concluded that such action was 
not supported by the facts.  The Board agrees.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluation in 
this case is not inadequate.

As fully detailed above, the medical evidence does not 
reflect that the veteran's bilateral hearing loss disability 
is compensably disabling even without hearing aids and hence, 
it does not appear that the veteran has an "exceptional or 
unusual" disability related thereto.  He also does not fall 
into one of the "exceptional patterns of hearing impairment" 
provided for in the revised regulations.  Thus, according to 
the rating criteria, it does not appear that the appellant 
has an "exceptional or unusual" hearing loss disability.  It 
is not shown by the evidence that the appellant has required 
repeated hospitalization in the recent past for this 
disability.  

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2000).

Bilateral inguinal hernias

The veteran's bilateral inguinal herniorrhaphy has been rated 
as noncompensable (0%) under Diagnostic Code 7883.  A 30 
percent evaluation may be assigned for inguinal hernia which 
is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  When postoperative recurrent, readily reducible 
and well supported by truss or belt, a 10 percent evaluation 
may be assigned.  A noncompensable evaluation is assignable 
when not operated, but remediable or when small, reducible, 
or without true hernia protrusion.  Note: Add 10 percent for 
bilateral involvement, provided the second hernia is 
compensable. This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
Diagnostic Code 7338.

On VA examination in December 1998, the veteran reported 
occasional "twinges" in the left inguinal area but that 
this happens only infrequently.  Examination revealed two 4 1/2 
inch, nontender scars with no recurrence of hernia.  There 
was some tenderness present at the external inguinal ring, 
but there was no recurrence.

There is no clinical evidence that demonstrates any 
recurrence, nor has the veteran alleged recurrence.  
Therefore, there is no basis on which an increased rating may 
be assigned.  Consequently, the claim must be denied.


ORDER

An increased evaluation for post operative herniated nucleus 
pulposus of the lumbar spine, at L5-S1, with muscle 
involvement of the right leg and sensory loss in both lower 
extremities, is denied.

An increased evaluation for diabetes mellitus is denied.

A compensable evaluation for bilateral hearing loss is 
denied.

A compensable evaluation for bilateral inguinal herniorrhaphy 
is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



